Citation Nr: 0000417	
Decision Date: 01/06/00    Archive Date: 01/11/00

DOCKET NO.  98-20 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Nancy R. Kegerreis



INTRODUCTION

The veteran served on active duty from October 1963 to 
October 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied the benefits sought on appeal.  


FINDINGS OF FACT

1.  The veteran has been found permanently and totally 
disabled for pension purposes.  

2.  The veteran is currently nonservice-connected and 
evaluated at 60 percent for alcohol peripheral neuropathy and 
alcohol neuromyopathy and at 10 percent for PTSD, depression, 
and a nervous condition to include major depression, with a 
combined nonservice-connected rating of 60 percent.  

3.  The veteran is generally able to care for himself and to 
engage in most of the activities of daily living.  

4.  The veteran is not a patient in a nursing home or 
helpless or blind or so nearly helpless as to require the 
regular aid and attendance of another person.  

5.  The veteran's nonservice-connected disabilities have not 
restricted him to his immediate premises and have not 
severely limited the number of occasions he may leave such 
premises.  



CONCLUSION OF LAW

The criteria for special monthly pension based on the need 
for regular aid and attendance or on account of being 
housebound have not been met.  38 U.S.C.A. §§ 1502, 1521 
(West 1991); 38 C.F.R. §§ 3.351(b),(c),(d), 3.352(a) (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran is rated permanently and totally disabled for 
pension purposes based on alcohol peripheral neuropathy and 
alcohol neuromyopathy, evaluated at 60 percent disabling, and 
PTSD, depression, and a nervous condition, to include major 
depression, evaluated as 10 percent disabling, with a 
combined nonservice-connected rating of 60 percent.  

On VA examination for aid and attendance or housebound status 
in March 1995, the examiner stated that the veteran had been 
driven to his appointment by his wife.  He was not 
hospitalized and was not blind.  He was seen to be in a poor 
state of nutrition and presented with an alcoholic odor on 
his breath and signs of intoxication.  Examination of the 
upper extremities found no functional restrictions, except 
that his left hand did not work well and his wife had to feed 
him, since his left hand was dominant.  There was some 
atrophy of musculature in the upper and lower extremities 
with weakness.  As to whether he had the capacity to protect 
himself from the hazards and dangers of his daily 
environment, it appeared to this examiner that there was some 
deficit in the veteran's recent memory, but this might not be 
the case had the veteran not been intoxicated.  The veteran 
reported that, during a typical day, he might leave the house 
to go to a store or to go fishing, but actually spent a lot 
of time just sleeping and doing nothing.  The examiner stated 
that he suspected that the veteran's deficiencies would be 
permanent, unless he could be rehabilitated from alcoholism, 
and that he did not consider him capable of managing his 
benefit payments in his own best interest without 
restriction, due to his chronic severe alcoholism.  The 
diagnosis was chronic and severe alcoholism.  

A VA general medical examination report, also in March 1995, 
referred to complaints of pain involving the hands, upper 
back, legs, and head.  Physical examination found the 
veteran's build slight and his state of nutrition average.  
He looked older than his age of 50.  He was talkative, 
friendly, and sarcastic.  Near vision without glasses was 
20/50 in the right eye and 20/70+ in the left eye.  There was 
ptosis of both upper eyelids, more so on the right and jerk 
nystagmus in the extremes of gaze.  Pupillary reflexes were 
normal and extraocular function conjugant and full.  
Examination of the musculoskeletal system revealed a general 
weakness of the upper and lower extremities, perhaps more so 
on the right in the lower extremity.  He walked with a 
somewhat widening of the base, but without tremor.  His 
reflexes were present, but asymmetrical in the knees and 
absent in both ankles.  Biceps reflexes were symmetrical 
active, but triceps were absent.  Diagnoses were alcohol 
abuse and dependence; nicotine dependence; left inguinal 
hernia, and sexual impotency.  

On VA psychiatric examination in April 1995, the examiner 
described the veteran as very hostile, argumentative, 
abusive, and angry.  He was very suspicious to any kind of 
questions about Vietnam and would refuse to go on, stating 
that he wanted to forget Vietnam.  He was alert, oriented, 
not psychotic, but had an explosive temper and anxiety.  His 
memory was fairly good, but insight and judgment were 
affected.  He was competent to handle his own affairs.  The 
diagnosis was post traumatic stress disorder, chronic and 
severe.  

VA hospitalization in August 1995 was for repair of a left 
inguinal hernia.  The veteran was admitted electively and 
underwent left inguinal hernia repair on the same day as 
admission.  On discharge the day after surgery, he was 
reported as doing pretty well, able to void, able to 
ambulate, and had resumed his diet without difficulty.  

In April 1996, the veteran was hospitalized for surgical 
correction of a small internal hemorrhoid and several 
external hemorrhoids.  Physical examination upon admission 
noted that he was well-developed, well-nourished, and in no 
apparent distress.  Examination of his eyes indicated that 
the pupils were equal, round and reactive to light and 
accommodation.  Extraocular muscles were intact.  The chest 
was clear to auscultation bilaterally.  Cardiovascular 
examination revealed regular rate and rhythm without any 
murmurs, rubs, or gallops.  The abdomen was benign.  The 
veteran tolerated the procedure well and postoperatively had 
no real complications.  As he had arrived at the preoperative 
holding area with alcohol on his breath and it was felt that 
he was mildly intoxicated, he was kept overnight so 
compliance could be monitored and his status could be 
thoroughly watched.  He did fine overnight and was discharged 
home in satisfactory condition.  

On May 1998 during VA examination for aid and attendance, the 
veteran stated that all of his joints hurt, sometimes to the 
extent that he could not shave, button his shirt, or lift 
anything of any weight.  The examiner stated that the veteran 
had been driven to his appointment by his wife, as his joints 
were hurting so badly that he could not hold the steering 
wheel.  He was not hospitalized, although he would need to be 
evaluated for bleeding from the left kidney.  He was not 
permanently bedridden.  The examiner did not test vision on 
this examination and thus did not state the best-corrected 
vision.  He did find the veteran capable of managing benefit 
payments in his own best interests without restriction.  He 
found, however, the veteran with poor ability to protect 
himself from the hazards of his daily environment.  The 
examiner added that the veteran's main problem was joint 
pain, poor balance, and performing self-care at times when 
his joints were hurting.  The veteran spent most of the day 
watching television and only occasionally would leave his 
home.  

Objective physical examination found some weakness or loss of 
strength in the upper extremities, both in movement and in 
shaking hands.  The muscles of the upper arms were somewhat 
atrophic, as well as the legs.  There was some difficulty in 
keeping balance and propulsion.  There was no deformity of 
thoracic spine interfering with breathing.  He could ambulate 
without any mechanical aid, but would rather not get out of 
the house without his wife, as he could only walk one block 
or so before he had to sit down.  He left his home once or 
twice a week with his wife.  Although he had been scheduled 
for a pulmonary function test, he had been unable to complete 
it.  A chest x-ray showed mild bilateral pulmonary 
hyperinflation, normal cardiomediastinal contour, and no 
pleural disease.  Diagnoses relative to the veteran's 
physical disabilities were generalized arteriosclerosis, 
severe chronic obstructive pulmonary disease, osteoarthritis 
of the hips, spine, and knees; benign prostate enlargement.  
This examiner did not state whether he found the veteran 
capable of managing his finances.  

In October 1998, Jerry Bynum, Ph.D., associated with VA 
Community Services Program, based his opinion on information 
obtained from the veteran disclosing chronic problems with 
anxiety, depression, and substance abuse.  Because of these 
problems and of physical difficulties, he was highly 
dependent upon his wife for most of his daily needs, such as 
driving, assistance in dressing, and other routine tasks.  

II.  Legal Analysis

The veteran has submitted evidence which is sufficient to 
justify a belief that his claim is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).  Moreover, the RO has 
afforded him VA examinations, obtained private medical 
reports, and adequately developed his case for appellate 
purposes.  

Increased pension benefits are payable to a veteran who needs 
regular aid and attendance.  38 U.S.C.A. §§ 1502(b), 1521(d) 
(West 1991); 38 C.F.R. §§ 3.351, 3.352 (1999).  Need for aid 
and attendance means helplessness or being so nearly helpless 
as to require the regular aid and attendance of another 
person.  The criteria for establishing the need for regular 
aid and attendance requires that the veteran be blind or so 
nearly blind as to have corrected visual acuity of 5/200 or 
less, in both eyes, or concentric contraction of the visual 
field to 5 degrees or less; or that he be a patient in a 
nursing home because of mental or physical incapacity or that 
he establish a factual need for aid and attendance under the 
criteria set forth in 38 C.F.R. § 3.352(a).  38 C.F.R. 
§ 3.351(b), (c) (1999).

Factors considered in determining the factual need for aid 
and attendance include the inability of the veteran to dress 
or undress himself, or to keep himself ordinarily clean and 
presentable; the frequent need of adjustment of any special 
prosthetic or orthopedic appliances which by reason of the 
particular disability cannot be done without aid; the 
inability of the veteran to feed himself through loss of 
coordination of upper extremities or through extreme 
weakness; the inability to attend to the wants of nature; or 
an incapacity, physical or mental, which requires care or 
assistance on a regular basis to protect him from hazards or 
dangers incident to his or her daily environment.  The fact 
that a veteran is bedridden will be a proper basis for the 
determination, if his physical condition requires that he 
remain in bed.  It is not required that all of the disabling 
conditions enumerated be found to exist, but the particular 
personal functions which the veteran is unable to perform 
should be considered in connection with his condition as a 
whole.  38 C.F.R. § 3.352(a) (1999).

The veteran's principal disability is alcoholic peripheral 
neuropathy and alcoholic neuromyopathy, characterized by a 
general weakness in the upper and lower extremities, poor 
balance, and joint pain.  He had also been found to have a 
number of other physical and neuropsychiatric disabilities, 
including osteoarthritis, arteriosclerosis, chronic 
obstructive pulmonary disease, anxiety, depression, and 
substance abuse.  

It is to be noted, however, that VA regulations for special 
monthly pension based on the need for regular aid and 
attendance are stringent.  In this respect, none of the 
examiners have found the veteran to be blind or so nearly 
blind as to have corrected visual acuity of 4/200 or less in 
both eyes or concentric contraction of the visual field to 5 
degrees or less.  He is not a patient in a nursing home.  

In respect to the factors delineated in 38 C.F.R. § 3.352, 
the veteran's limitations consist of occasional difficulty in 
managing eating utensils, shaving, or buttoning clothing; 
inability to lift heavy objects; and some difficulty in 
ambulation.  He is apparently able to walk unaided by any 
mechanical device, although not very far without resting.  
Other than these limitations, he is able to dress and undress 
himself, keep himself ordinarily clean, feed himself, and 
attend to the wants of nature.  He has not been shown to 
require any special prosthetic or orthopedic appliances 
requiring assistance to make adjustments.  Although the May 
1988 examiner found the veteran with poor ability to protect 
himself from the hazards of his daily environment, he did not 
explain the factors leading him to such a conclusion.  As to 
repeated references by examiners to the fact that the veteran 
depended upon his wife to drive him to his appointments, 
inability or reluctance to drive a vehicle is not one of the 
factors to be considered in determining the need for aid and 
attendance.  

Accordingly, since the preponderance of the evidence is 
against the veteran's claim to additional pension based on 
the need for aid and attendance, this benefit is denied.  

A veteran may also be entitled to special monthly pension at 
the housebound rate in certain circumstances.  Special 
monthly pension at the housebound rate requires a single 
permanent disability rated 100 percent disabling, not 
including ratings based upon unemployability, and has 
additional disability or disabilities independently ratable 
at 60 percent or more, separate and distinct from the 
permanent disability rated as 100 percent disabling and 
involving different anatomical segments or bodily systems, or 
is permanently housebound by reason of disability.  38 C.F.R. 
§ 3.351(d) (1999).  This requirement of being permanently 
housebound is met when the veteran is substantially confined 
to his dwelling and the immediate premises, or, if 
institutionalized, to the ward or clinical area, and it is 
reasonably certain that the disability or disabilities and 
resultant confinement will continue throughout his or her 
lifetime.  Id.

The veteran does not meet the first criterion for special 
monthly pension at the housebound rate.  That is, he does not 
have a single disability evaluated 100 percent disabling.  
This veteran's highest single disability rating is 60 
percent. 

Accordingly, the preponderance of the evidence is against the 
claim for special monthly pension at the housebound rate.  


ORDER

Entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate is 
denied.  



		
	J. SHERMAN ROBERTS	
	Member, Board of Veterans' Appeals

 

